 1                                                        HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7
                                         AT TACOMA
 8
        ANNA SUSAN OWEN, an individual,                   CASE NO. 3:18-cv-05292-RBL
 9
                               Plaintiff,                 ORDER REQUESTING
10              v.                                        SUPPLEMENTAL BRIEFING

11      PREMERA BLUE CROSS, a
        Washington non-profit corporation, and
12      THE UNIVERSITY OF PUGET
        SOUND WELFARE AND FLEXIBLE
13      BENEFITS PLAN, an ERISA-qualified
        plan,
14
                               Defendant.
15

16
            In this ERISA action, Plaintiff Anna Susan Owen and Defendant Premera Blue Cross
17
     have submitted cross motions for summary judgment. Dkt. ##18, 27. Premera argues that the
18
     Court should apply the abuse of discretion standard of review based on a provision in the
19
     University of Puget Sound’s Benefits Plan granting Premera discretion to decide coverage
20
     eligibility. See Dkt. #18, at 5. Owen contends that de novo review is appropriate for a variety of
21
     reasons. However, the Court’s research has revealed two other compelling bases for applying the
22
     de novo standard that neither party has addressed.
23

24


     ORDER REQUESTING SUPPLEMENTAL BRIEFING - 1
 1          First, Washington State regulatory law provides that “[n]o contract [for health services]

 2   may contain a discretionary clause.” WAC 284-44-015; WAC 284-44-010. While no court

 3   appears to have applied this regulation to invalidate a discretionary clause, one court has stated

 4   that it “clearly prohibits discretionary clauses in the health care services context.” Osborn by &

 5   through Petit v. Metro. Life Ins. Co., 160 F. Supp. 3d 1238, 1246 (D. Or. 2016); see also

 6   Bourland v. Hartford Life & Acc. Ins. Co., No. C13-6056 BHS, 2014 WL 4748218, at *1 n.1

 7   (W.D. Wash. Sept. 24, 2014). In addition, several courts have held that a nearly identical

 8   regulation voiding discretionary clauses in disability insurance policies is not preempted by

 9   ERISA, making de novo review mandatory for such policies. See Murray v. Anderson Bjornstad

10   Kane Jacobs, Inc., No. C10-484 RSL, 2011 WL 617384, at *3 (W.D. Wash. Feb. 10, 2011)

11   (upholding and applying WAC 284-96-012); Landree v. Prudential Ins. Co. of Am., 833 F. Supp.

12   2d 1266, 1274 (W.D. Wash. 2011) (following Murray). If WAC 284-44-015 is similarly not

13   preempted by ERISA, it would seem applicable to the Plan at issue here, which clearly provides

14   health benefits.

15          Second, one Western District of Washington court has held that that binding Independent

16   Review Process, which is statutorily mandated in Washington, negates the discretion that a plan

17   may grant to the administrator. K.F. ex rel. Fry v. Regence Blueshield, No. C08-0890RSL, 2008

18   WL 4223613, at *2 (W.D. Wash. Sept. 10, 2008); see also Rush Prudential HMO, Inc. v. Moran,

19   536 U.S. 355, 384-86 (2002) (holding that state regulations may alter the standard of review in

20   ERISA cases). Consequently, the court applied a de novo standard to both the administrator’s

21   decisions and the IRO’s decision. Fry, WL 4223613, at *2. Owen utilized the IRO process after

22   exhausting her other appeals so the reasoning from Fry may apply here.

23

24


     ORDER REQUESTING SUPPLEMENTAL BRIEFING - 2
 1          Because these issues have not been raised by either party and have not been addressed

 2   extensively in case law, the Court grants both parties the opportunity to submit one supplemental

 3   brief each within ten days of this Order. Each brief should be no more than six pages in length.

 4   Each brief should address both issues, especially the application of WAC 284-44-015.

 5          IT IS SO ORDERED.

 6

 7          Dated this 1st day of April, 2019.

 8

 9                                                        A
                                                          Ronald B. Leighton
10                                                        United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER REQUESTING SUPPLEMENTAL BRIEFING - 3
